Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00558-CV

                            BRUINGTON ENGINEERING, LTD.,
                                      Appellant

                                                v.

                               PEDERNAL ENERGY, L.L.C.,
                                      Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,767
                          Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment dated July
29, 2013 is REVERSED, and judgment is RENDERED that Appellee Pedernal Energy, L.L.C.’s
complaint is dismissed with prejudice. Costs of this appeal are taxed against Appellee Pedernal
Energy, L.L.C.

       SIGNED August 27, 2014.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice